349 So. 2d 844 (1977)
Homer Charles NEAL, Appellant,
v.
STATE of Florida, Appellee.
No. 77-148.
District Court of Appeal of Florida, Second District.
September 16, 1977.
Jack O. Johnson, Public Defender, and David S. Bergdoll, Asst. Public Defender, Bartow, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Davis G. Anderson, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant appeals from the denial of his Fla.R.Crim.P. 3.850 motion. Although not made part of the instant record on appeal, we note that appellant advanced the same grounds in an earlier Fla.R.Crim.P. 3.850 motion (appeal number 70-317), which were rejected in Neal v. State, 239 So. 2d 889 (Fla.2d DCA 1970).
Therefore, the action of the trial court in denying appellant's present motion was proper. State v. Piehl, 184 So. 2d 417 (Fla. 1966).
BOARDMAN, C.J., and HOBSON and OTT, JJ., concur.